Citation Nr: 0829010	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  04-38 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a back 
injury. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from December 1966 to September 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  In November 
2007, the Board remanded for further development.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its November 2007 remand, the Board instructed the RO to 
provide the veteran with a VA orthopedic examination to 
determine the nature and etiology of any current disability 
of the lumbar spine.  In requesting that the examiner 
consider all the evidence of record, the Board specifically 
pointed out that the examiner should review the separation 
examination report (revealing normal findings as to the 
back), the November 1970 VA examination report (diagnosing a 
history of a low back injury, with no sequelae), the August 
2005 letter from the widow of a chiropractor (asserting that 
the veteran was seen for low back treatment since 1971 at 
which time, the veteran had reported that he had injured his 
back in service), the March 2004 report by E. Blankenbicker, 
M.D. (noting the veteran's low back pain since sustaining 
injuries in Vietnam), and the October 2004 report by M. 
Oliver, M.D.
(expressing his belief that the veteran's current low back 
problems were the result of a fall and injuries sustained by 
the veteran while he was on active duty).  The Board further 
instructed the examiner to address the veteran's description 
as to the type of in-service injury and explain whether the 
current diagnosis was consistent with that description.  
Subsequently, the veteran was provided a VA examination in 
January 2008.  The examiner provided an opinion as to the 
probability that the veteran's disability was related to 
service and cited to the service separation examination, 
post-service treatment records generally, and the March 2004 
private medical report.  However, she failed to address the 
other key pieces of evidence requested by the Board (to wit, 
the August 2005 letter from the widow of a chiropractor, the 
October 2004 report by M. Oliver, M.D., and the veteran's 
description as to the type of in-service injury).  

The United States Court of Appeals for Veterans Claims has 
held that a remand confers on the veteran, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Therefore, on remand, 
an orthopedic examination report, in accordance with the 
November 2007 Board remand instructions, must be provided.

Accordingly, the case is REMANDED for the following action:

1.  If possible, arrange for the same VA 
clinician who examined the veteran in 
January 2008 to add an addendum to her 
report and examine the veteran if 
necessary.  The claims folder must be 
reviewed in conjunction with this inquiry.  
The examination report should indicate 
that such review has occurred.  

In light of the all the evidence, the 
examiner is requested to state whether it 
is at least as likely as not (i.e. 50 
percent probability or greater) that any 
currently diagnosed back disability is 
causally related to active service.  In 
arriving at a conclusion, the examiner 
should address the evidence of record, 
including the separation examination 
report, the November 1970 VA examination 
report, the August 2005 letter from the 
widow of a chiropractor, the March 2004 
report by E. Blankenbicker, M.D., and the 
October 2004 report by M. Oliver, M.D..  
Finally, in offering the opinion, the 
examiner should explain whether the 
current diagnosis is consistent with the 
type of in-service injury described by the 
veteran.  All opinions should be 
accompanied by a clear rationale.

2.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case (SSOC).  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished an appropriate SSOC and be 
provided an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, as appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




